Citation Nr: 1315341	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  99-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than December 4, 1995, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

2.  Entitlement to an effective date earlier than December 4, 1995, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that granted a TDIU effective December 4, 1995.  The Veteran appealed the effective date of this award to the Board, and in December 2004, the Board denied an effective date earlier than December 4, 1995.  

The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, by Order dated in May 2006, the Court granted the parties' Joint Motion for Remand thereby vacating the Board's December 2004 decision with respect to this issue.  

This matter was previously before the Board in October 2007 and October 2009 at which times the case was remanded for additional action.  In a May 2011 decision, the Board again denied an effective date earlier than December 4, 1995, for the Veteran's TDIU.  The Veteran again appealed this denial to the Court.  In an Order dated in July 2012, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's May 2011 decision, and remanded this issue for further development.  

As explained in greater detail below, the issue of an effective date earlier than December 4, 1995, for the grant of service connection for posttraumatic stress disorder (PTSD) is still pending and is also listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  



REMAND

Unfortunately, a remand is required for the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

Concerning the Veteran's claim for an effective date earlier than December 4, 1995, for the grant of service connection for PTSD, the Board notes that the parties in the JMR have suggested that this claim is pending and was never adjudicated by the RO.  A review of the voluminous claims file discloses that the RO granted the Veteran service connection for PTSD in an April 1996 rating decision and awarded a 10 percent disability rating, effective December 4, 1995, the date of his claim.  The Veteran subsequently appealed both the 10 percent rating for PTSD and the effective date of the award by filing a Notice of Disagreement (NOD) in April 1996.  See 38 C.F.R. §§ 20.200 and 20.201 (2012) (noting a NOD begins an appeal of an issue and that a NOD must be in terms reasonably construed as disagreeing with an adjudicative determination by an agency of original jurisdiction and express a desire for appellate review).  No Statement of the Case (SOC) was subsequently issued to respond to the Veteran's effort to appeal his effective date claim to the grant of service connection for PTSD, noted in his April 1996 NOD.  Therefore, the Board must remand this issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The Board wishes to point out that the JMR noted that the Veteran raised the issue of service connection for a mental disorder when he requested VA examinations in May 1979, February 1984, and November 1985.  (The Board's review of the claims file and the Veteran's brief to the Court suggests the November 1985 date is a typographical error and that the parties were referring to the Veteran's form received in December 1985 in which he complained of mental problems related to his service-connected tinnitus and to an in-service plane crash.)  The JMR noted that after his December 4, 1995 request for a psychiatric examination to lessen or eliminate nightmares and memories related to his in-service plane crash, he was diagnosed with PTSD and granted service connection for the same in April 1996.  

The parties also noted in the JMR that the record shows, in addition to the April 1996 NOD, that the Veteran has repeatedly expressed his disagreement over the effective date for his grant of benefits for PTSD.  However, the issue of an earlier effective date for PTSD was never discussed by VA until the Board in its December 2004 decision referred this issue to the RO for adjudication after referring to a signed statement the Veteran submitted in February 2004.  

Concerning the Veteran's claim for an earlier effective date for a TDIU, the parties in the JMR note this claim is inextricably intertwined with the unadjudicated issue of an earlier effective date for his service-connected PTSD.  

A veteran is considered totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent.  38 C.F.R. § 3.340(a)(2).  Even if the veteran is less than 100 percent disabled, he still may be considered totally disabled if, in addition to being unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, he satisfies a minimum schedular requirement.  38 C.F.R. § 4.16(a).  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Id.  

In the May 2003 rating decision on appeal, the Veteran was granted a TDIU after the RO determined that his multiple service-connected disabilities could be considered a single disability for purposes of meeting the schedular requirement because they were all related to his 1962 in-service airplane accident.  See 38 C.F.R. § 4.16(a)(2).  The Veteran did not meet this minimum 60 percent schedular requirement until a rating decision in September 1998 increased the Veteran's disability rating for PTSD from 10 percent to 30 percent, also effective December 4, 1995.  

However, as the Veteran's claim for an effective date earlier than December 4, 1995, for his service-connected PTSD has not as yet been adjudicated, the possibility exists that the Veteran could meet the schedular criteria for a TDIU earlier than December 4, 1995.  

The appropriate remedy where a pending claim is inextricably intertwined with another issue is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Therefore, on remand, after adjudicating whether the Veteran is entitled to an earlier effective date for his PTSD, the RO/AMC thereafter shall adjudicate whether the Veteran is entitled to an effective date earlier than December 4, 1995, for his TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall re-examine the Veteran's claim of entitlement to an effective date earlier than December 4, 1995, for the grant of service connection for PTSD.  When any additional development has been completed, the RO/AMC should prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29, unless this matter is resolved by granting the benefit sought, or by the Veteran's withdrawal of the Notice of Disagreement.  If, and only if, the Veteran files a timely VA Form 9, Substantive Appeal, should this issue be returned to the Board.  

2.  Thereafter, the RO/AMC shall readjudicate whether the Veteran is entitled to an effective date earlier than December 4, 1995, for the grant of his TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

